Title: To George Washington from Joseph Chew, 17 July 1758
From: Chew, Joseph
To: Washington, George



Dear Sir:
New London [Conn.] July. 17th 1758

I was on a Vissit over to Long Island a few days agoe and unexpectedly Came here. shall Return in the morning for New London.
am Very sorry to give an Accot of the Repulse our Forces met

with before Tiondoroga[.] we Landed on the 7th near that Fortress with the Loss of abt 30 men. but what was Very Fatall, the Gallant Lord How there Lost his Life, we drove the Enemy from all their out Posts and killed an took abt 400 Prisoners—the 8th our army attacked the Retrench’d Camp before The Fort sword in hand, there is so many Various Reports of the attack and Loss; that it is Very hard to Come at the truth, however we met with a Very Warm Reception, the Enemy were ⟨trebly⟩ intrenched to their Teeth, how Long the attack lasted I cannot Say but the General has Retreated in good order to the Placee where Fort William Henry Stood with the Loss of near 1600 men killed missing and wounded[.] it is Said 97 officers are killed missing & wounded[.] their is as yet no Returns, or List Come to hand theirfore I can give you the Names of but Very few and them only of the greatest Note—Vizt
Lord How. Colo. Donaldson. Colo. Beaver, Majr Proby Majr Rutherford, Majr Tulithen, these most People agree are Certainly amongst the Slain[.] wounded, Colo. Gage. Colo. Delancy of the Yorks Colo. Grant Majr Ayers, Mr Clark Enginere, & I am Very Sorry for an occassion to give you any accot of this kind but as it is so wish it was in my Power to give you a more Particular one, of this severe and unexpected blow.
I Sincerely hope we shall have a Better story to tell Very soon from you in the neighbourhood of Fort Duquesne, where may he who governs the universe have you under his Peculiar Care and send you back Loaded with Honnour a thing you have always so much merrited. Please to give my Love to my Brother. I have not time to write to him. Excuse this scrawl being in great haist and accept of my most sincere wishes for your safety & welfare and assure your self that I am my Dear Sir Your affectionate

Jos. Chew


our Friend Beverley is at Albany wth Govr Delancey his Dear good woman and Prety Boys are Very well—if Doct. Thomas Walker is with you Pray give my best Respects to him. I greatly thank him for his kindness to my Brothers.

